Title: Jacob Brown to James Monroe, 11 October 1814
From: Brown, Jacob
To: Monroe, James


        
          
            copy.
            Sir,
            Camp Fort Erie, Octob. 11th. 1814.
          
          I observed in the National Intelligencer a letter addressed to me from Comdre. Chauncy, dated August 10th. My answer to this letter has not been published. This omission on the part of the Comdre. or his friend has induced me to send you a Copy of my reply with a request that it may appear in the paper selected by the Secretary of the Navy, With high respect, Your very humble Servt.
          
            Jac: Brown.
          
        
        
          [Enclosure]
          
            copy.
            Sir,
            Head Quarters, Buffalo Sept. 4th. 1814.
          
          Your Letter of the 10th. ultimo after going the rounds, was delivered to me a few days since, on my way to this place.
          The exception you take at my letter to the Secretary, would be very reasonable and proper, provided the fleet of Lake Ontario was your private property, over which the Government had no controul. But as I have been induced to believe that it was the property of the nation; subject to the orders of the Government; and as the Government led me to beleive that

the fleet under your command, would be upon Lake Ontario, to cooperate with my Division of the army, the 1st. week in July; I have deemed it fit and proper to let the nation know, that the support I had a right [to] expect was not afforded me.
          I consider my conduct towards yourself and the Navy, as not only honorable, but, Sir, as being very liberal and friendly, from the date of my report of the Battle at Sacketts-Harbor to the present hour. The troops under my command have always been disposed of, so as to meet your views, to the extent of my power, and authority; and as far as was consistent with the rights and the honor of the Army.
          Your information appears to be very incorrect as to the situation of the army previous to the arrival of reinforcements with Lt. Gen. Drummond. From the 9th. of July to the 24th. the whole country was in our power, from Ft. George to Burlington Heights; and could the army have been supplied with provisions from the Depots provided on the shores of Lake Ontario; we should not have doubted our ability (without reinforcements or additional guns) to carry the Heights: when we could have returned upon Forts George and Niagara, or advance upon Kingston, (as might have been thought most advisable,) with the cooperation of the Fleet.
          You speak of responsibility; I do not desire you, or any man, to be responsible for me. I have endeavour’d to execute the orders given me; success has not attended my endeavours; but I humbly trust in Heaven, that the honor of the brave men intrusted to my command, has been and will be preserved, let what may happen.
          It will be very difficult to retire from Ft. Erie, pressed as the remains of my gallant little army are, by a superior force of the Enemy. But no other alternative will be left us, unless reinforcements speedily arrive. The Militia are coming in, in very considerable numbers, but it is not yet ascertained, how many of them will cross. The Secretary has given me to understand, that Gen. Izard would move to the St. Lawrence, with a view of attacking Kingston, (should he and you deem that measure advisable), Should you decide otherwise, that Gen. Izard would come with, or send to me a Reinforcement of, from two to three thousand men.
          I have not heard from Gen. Izard and begin to apprehend that something has occurred to retard or prevent his movement. I will thank you for any information you can give me on this subject. I am Sir, with great consideration & respect Your most obedt. Servt.
          
            Jac: Brown.
          
        
      